EXHIBIT 10.76
 
 
Supplementary Agreement
 
 
 
Parties to this Agreement:
 
Party A:
ZAP                                                                                     Representative
 
Party B: Jonway Group Co.,
Ltd.                                                     Representative
 
 
Whereas both Parties have entered into the Equity Transfer Agreement, both
Parties would like to confirm and further implement the following matters with
respect to the equity transfer, investment in the target company, as well as
management and operation of the target company:
 
1.  
Pursuant to the Letter of Intent and the Framework Agreement (dated January 28,
2010) concluded between the Parties, the price for transfer of 51% equity
interest in the target company is RMB208,000,000 (equivalent to USD30,500,000),
while the Equity Transfer Agreement provides that the transfer price is
USD29,030,000.  Therefore, the remaining USD1,550,000 is outstanding, which
shall be paid by ZAP, at its discretion, to Party B or its designatee(s) either
in cash or with “ZAP stocks”. In case of payment with ZAP stocks, ZAP shall
issue to Party B or its designatee(s) 6,200,000 shares of ZAP stocks at USD0.25
per share for such outstanding amount. Party A undertakes that the outstanding
USD1,550,000 or equivalent value of ZAP stocks shall be paid or issued to Party
B or its designatee(s) before the closing date as stipulated under the Equity
Transfer Agreement. Since the Equity Transfer Agreement applies an exchange rate
for RMB to USD is 6.8 : 1, both Parties agree that the gap arising due to
fluctuation of the exchange rate between the payment in U.S. dollars actually
received against the equity transfer and the U.S. dollars which should have been
received in equivalence to RMB208,000,000 with application of the exchange rate
on the payment date shall be compensated accordingly from one Party to the
other.

 
 
 

--------------------------------------------------------------------------------

 
2.  
The consideration for the exclusive distribution right granted by Party B to
Party A is RMB200,000,000. Party A agrees that the amount of RMB200,000,000
shall be converted into U.S. dollars based on the foreign exchange buying rate
promulgated by the Bank of China at the time of transfer of ZAP stocks and is
payable by Party A to Party B with ZAP stocks (hereinafter referred to as “ZAP
stocks”) at value of USD1 per share. Party A undertakes that the “ZAP stocks” as
the consideration for the exclusive distribution right shall be issued to Party
B or its designatee(s) before the closing date stipulated under the Equity
Transfer Agreement.

 
 
3.  
The closing date set forth under the Equity Transfer Agreement shall be incurred
upon completion of the following matters: Party A has paid off all the price for
the equity transfer; the change of registration for the target company with
competent administration of industry and commerce has been completed; and the
“ZAP stocks” have been issued by Party A to Party B or its designatee(s).

 
 
4.  
Party A undertakes that it shall fulfill the payment obligations and other
obligations set forth under the Letter of Intent and the Framework Agreement
(dated January 28, 2010) after equity transfer and completion of relevant
registration. Party A undertakes that ZAP stocks is subject to freely trading
and their price shall be no less than USD1 per share (for a consecutive period
of at least 30 days) since the 13th month after Party B or its designatee(s)
acquires such stocks. As Party B pays USD1 for each share of ZAP stocks, if the
stock price is unable to reach above USD1 per share (for a consecutive period of
at least 30 days) since the 13th month after Party B or its designatee(s)
acquires such stocks, Party B shall compensate Party A for the gap between the
price of stocks purchased by Party B and the average value of ZAP stocks within
30 trading days in the stock market. Any cause for breach of such undertakings
is not acceptable.

 
 
 

--------------------------------------------------------------------------------

 
5.  
The Letter of Intent and the Framework Agreement (dated January 28, 2010)
provides that Party A shall grant a pledge as a security over 26% equity
interest in the target in favor of Party B. In case Party A fails to undertake
any stipulated obligates, Party B shall be entitled to the pledged equity
interest. The concrete process is subject to further discussion.

 
 
6.  
Under the Letter of Intent and the Framework Agreement (dated January 28, 2010),
both Parties have agreed upon the rules regarding the corporate governance as
provided in the above documentations. To secure an effective and consecutive
operation of the target company, Party B is responsible for actual operation of
the target company. As regards the selection of the board of directors and
general manager, both Parties shall follow the aforementioned rules. Both
Parties agree that the board of directors shall consist of 5 members, among
which each Party shall appoint 2 directors. The chairman of the board of
directors shall be nominated by Party B and agreed by Party A, which shall be
deemed as such chairman of the board of directors being directly appointed by
Party A. The general manager of the company shall be nominated by Party B and
appointed by the board of directors. Term of office of all directors and
managers can be renewed.

 
 
7.  
As regards the ZAP stocks at the value of USD1,000,000 as deposit which have
been agreed and paid at the time of conclusion of the Letter of Intent, in case
of no breach of contact by either Party until the closing date as defined by the
Equity Transfer Agreement, they shall offset the payable amount of USD1,000,000
and the ZAP stocks shall be transferred to Party B or its designatee(s).

 
 
 

--------------------------------------------------------------------------------

 
8.  
This Supplementary Agreement shall be a binding document throughout the
implementation by both Parties. In case of any conflict between this Agreement
and other documentations, this Agreement shall prevail.

 
 
9.  
This Supplementary Agreement is effective upon execution by representatives of
both Parties.

 
 
Party A: ZAP
Party B: Jonway Group Co., Ltd.

 

 
[Company seal]

 

/s/ Steven Schneider                         
/s/ Alex Wang                                 

Representative
Representative

 
January 28, 2010
January 28, 2010

 
Signed in Shanghai, China
 

 